DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…plurality of agent function units being configured to provide a service including outputting a response to an output unit in response to an utterance of an occupant of a vehicle”
(b)	Claim 1; “…recognizer configured to recognize a request included in the occupant's utterance…” 
(c)	Claim 1; “…an agent selector configured to output a request recognized by the recognizer to the plurality of agent function units”
(d)	Claim 2; “…a voice recognizer which recognizes a request included in an utterance of an occupant of a vehicle and configured to provide a service including outputting a response to an output unit in response to the occupant's utterance…”
(e)	Claim 2; “…an agent selector configured to select an agent function unit which outputs a response to the occupant's utterance to the output unit on the basis of the results of a response of each of the plurality of agent function units with respect to the utterance of the occupant of the vehicle”
Claim 3; “…a voice receiver configured to receive a voice of the occupant's utterance…”
(g)	Claim 3; “…a processor configured to perform processing on a voice received by the voice receiver …”
(h)	Claim 4; “…a display controller configured to cause a display unit to display the result of the response of each of the plurality of agent function units”
(i)	Claim 10; “…a voice recognizer configured to recognize a request included in an utterance of an occupant of a vehicle…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 4, Agent Function Units (150-1, 150-2 & 150-3), Paragraph 0005
(b) Fig. 2, Voice Recognizer 114, Paragraph 0005
(c) Fig. 2, Agent Selector 118, Paragraph 0038
(d) Fig. 2, Voice Recognizer 114, Paragraph 0005
(e) Fig. 2, Agent Selector 118, Paragraph 0005
(f) Fig. 2, Acoustic Processor 112, Paragraph 0007
(g) Fig. 2, Natural Language Processor 116, Paragraph 0007
(h) Fig. 2, Display Controller 122, Paragraph 0007
(i) Fig. 2, Voice Recognizer 114, Paragraph 0005
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Soma et al. (US 20180357473 A1 hereinafter, Soma ‘473) in combination with Weider et al. (US 20070050191 A1 hereinafter, Weider ‘191).
Regarding claim 1; Soma ‘473 discloses an agent device (Fig. 2, Agent Device 1), 
comprising: 
a plurality of agent function units (Fig. 2, Control Unit 100, Sensor Unit 11 and etc.), 
(i.e. The agent device 1 includes a control unit 100, a sensor unit 11 and etc. The agent device 1 corresponds to an example of an “information providing device”. It is unnecessary for all the components of the information providing device to be included in the agent device 1, and the agent device 1 may cause an external server or the like to execute necessary functions through communication and thereby function as a component of the information providing device. Paragraph 0020)
including outputting a response to an output unit in response to an utterance of an occupant of a vehicle (i.e. The control unit 100 functions as an “emotion determination unit”, an “output control unit” and etc. The control unit 100 may select a voice message or music of which content or an utterance mode corresponds to the emotion of the agent, as a basic representation of the emotional representation of the agent. Paragraph 0078)
a recognizer configured to recognize a request included in the occupant's utterance (i.e. The server 3 receives data and a request from each of the agent device 1 or the portable terminal device 2, stores the data in a storage unit such as a database, executes a process according to the request, and transmits a processing result to the agent device 1 or the portable terminal device 2. The control unit 100 recognizes content of speech of the target user and a voice pitch at the time of speaking as the state of the target user on the basis of the voice detected by the voice input unit 192. Paragraphs 0032 & 0041) 
and an agent selector (Fig. 3, Control Unit 200) configured to output a request recognized by the recognizer to the plurality of agent function units and select an agent function unit which outputs a response to the occupant's utterance to the output unit among the plurality of agent function units on the basis of the results of a response of each of the plurality of agent function units (i.e. The control unit 100 selects the content and the output mode of the information to be output according to the first emotion (STEP 112A in FIG. 5). The content of the information to be output may be various pieces of content, such as a question about a preference of the user, other questions and etc.  It is preferable for a tone of the output voice to be high. The control unit 100 outputs the information to one or both of the display unit 15 and the audio unit 17 according to the selected content and the selected output mode of the information to be output (STEP 114A in Fig. 5). The control unit 100 recognizes at least one of the operation information, the expression of the target user, the behavior of the target user, the voice of the target user and etc. Paragraphs 0063-0065).
Examiner reasonably believes that Soma ‘473 at Paragraphs 0032 & 0041 discloses a recognizer configured to recognize a request included in the occupant's utterance. Examiner cites Weider ‘191 to in addition to Soma ‘473 to augment any presumed deficiencies in Soma ‘473. 
(Fig. 8, Conversational Speech Analyzer) configured to recognize a request included in the occupant's utterance (i.e. The system may process and respond to questions, requests and/or commands. Keywords or context may be used to determine whether the received utterance and/or textual message includes a request or command. For example, utterances may include aspects of questions, requests and/or commands. For example, a user may utter "tune in my favorite radio station." A request is processed to determine the name, the channel, and time for the users favorite radio station. Paragraph 0027)
Soma ‘473 and Weider ‘191 are combinable because they are from same field of endeavor of speech systems (Weider ‘191 at “Background of the Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Soma ‘473 by adding a recognizer configured to recognize a request included in the occupant's utterance as taught by Weider ‘191. The motivation for doing so would have been advantageous to better enable natural-language human interactions. Therefore, it would have been obvious to combine Soma ‘473 with Weider ‘191 to obtain the invention as specified.

Regarding claims 2, 9 & 10; Claims 2, 9 & 10 contains substantially the same subject matter as Claim 1. Therefore, Claims 2, 9 & 10 are rejected on the same grounds as claim 1.

Regarding claim 3; Soma’473 discloses wherein each of the plurality of agent function units includes a voice receiver (Fig. 3, Voice Input Unit 292) configured to receive a voice of the occupant's utterance (i.e. A voice input unit 292 (a microphone). The control unit 100 of the agent device 1 acquires one or both of the traveling state of the target vehicle X and a state of a target user who is a user of the target vehicle X on the basis of at least one of information acquired by the sensor unit 11, an operation detected by the operation input unit 16, an image captured by the imaging unit 191, a sound detected by the voice input unit 192. Paragraphs 0029 & 0037)
(Fig. 1, Control Unit 100) configured to perform processing on a voice received by the voice receiver (i.e. The control unit 100 recognizes content of speech of the target user and a voice pitch at the time of speaking as the state of the target user on the basis of the voice detected by the voice input unit 192. Paragraph 0041)

Regarding claim 4; Soma’473 discloses a display controller configured to cause a display unit (Fig. 3, Display Unit 25) to display the result of the response of each of the plurality of agent function units (i.e. The control unit 100 outputs the information to one or both of the display unit 15 and the audio unit 17 according to the selected content and the selected output mode of the information to be output (STEP 114A in Fig. 5) Paragraph 0064)

Regarding claim 5; Soma’473 discloses wherein the agent selector preferentially selects an agent function unit in which a time between an utterance timing of the occupant and a response is short among the plurality of agent function units (i.e. When the control unit 100 determines that a degree of likelihood of the user liking the sea is high, the control unit 100 may set an output frequency of information on the sea (news regarding the sea, topics regarding the sea, music regarding the sea, or introduction of the sea within a predetermined distance) to be higher than a predetermined reference, may set output content to be more detailed than a predetermined reference, may set an output time to be longer than a predetermined reference, or may be set, for example, an output sound volume to be higher than a predetermined reference. Paragraph 0072)

Regarding claim 6; Soma’473 discloses wherein the agent selector preferentially selects an agent function unit having a high certainty factor for a response to the occupant's utterance among the plurality of agent function units (i.e. For example, when the question output in STEP 114A in FIG. 5 is “Do you like the sea?”, a reaction of the user in STEP 116A in FIG. 5 has content such as an affirmative response to the question, and the reliability in STEP 118A in FIG. 5 is high, the control unit 100 determines that a likelihood of the user liking the sea is high. Further, for example, when the question output in STEP 114A in FIG. 5 is “Do you like the sea?”, the reaction of the user in STEP 116A in FIG. 5 is the content of the affirmative response to the question, and the reliability in STEP 118A in FIG. 5 is low, the control unit 100 determines that the likelihood of the user liking the sea is low. Paragraph 0068.)

Regarding claim 7; Soma’473 discloses wherein the agent selector normalizes the certainty factors and selects the agent function unit on the basis of the normalized results (i.e. When the determination result in STEP 106 in Fig. 5 is negative (NO in STEP 106 in Fig. 5), the control unit 100 determines the second emotion as the virtual emotion of the target vehicle X, and determinates a representation according to the second emotion (STEP 108B in FIG. 5 and STEP 110B in Fig. 5). Paragraph 0075)

Regarding claim 8; Soma’473 discloses wherein the agent selector preferentially selects an agent function unit acquired through the response result by the occupant among the results of the responses of the plurality of agent function units displayed by the display unit (i.e. The control unit 100 outputs the information to one or both of the display unit 15 and the audio unit 17 according to the selected content and the selected output mode of the information to be output (STEP 114A in Fig. 5). Paragraph 0064)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677